U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 17, 2007 PNG VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 000-29735 88-0350286 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2038 Corte del Nogal, Suite 110 Carlsbad, California 92011 (Address of principal executive offices) 760-804-8844 (Registrant’s Telephone Number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement. On August 17, 2007, the Company entered into an note amendment agreement (the “Note Amendment Agreement”) with the holder of a Convertible Promissory Note (the “Note”) issued by the Company in the amount of $120,000. Pursuant to the Note Amendment Agreement, $70,000 of the principal amount of the Note was cancelled in exchange for an adjustment in the conversion price. On August 20, 2007, pursuant to a notice of conversion, the holder of the Note converted the entire outstanding balance of the Note into 2,000,000 shares of the Company’s common stock. On August 20, 2007, the Company entered into a Common Stock Share Exchange Agreement (the “Exchange Agreement”) whereby the Company exchanged 40,000,000 shares of the Company’s restricted common stock in exchange for 199 restricted shares of BuglessBeds.com, Inc., a private Nevada corporation. The 199 restricted shares represents a 49% interest in BuglessBeds.com, Inc. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c)Exhibits. Number Description 10.1 First Amended Convertible Promissory Note dated August 17, 2007. 10.2 Common Stock Share Exchange Agreement dated August 20, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PNG VENTURES, INC. /s/ Mark L. Baum By: Mark L. Baum Its: President and Chief Executive Officer
